                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 1 of 32 Page ID #:205



                                                                                    1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                    2   mlangberg@bhfs.com
                                                                                        EMILY L. DYER (State Bar No. 321707)
                                                                                    3   edyer@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, CA 90067
                                                                                        Telephone: 702.464.7098
                                                                                    5   Facsimile: 310.500.4602
                                                                                    6   Attorneys for Defendant
                                                                                        CITY OF BALDWIN PARK
                                                                                    7

                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                    9        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10

                                                                                   11   BALDWIN PARK FREE SPEECH              CASE NO.: 2:19-cv-09884 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                        COALITION, an unincorporated
                                                                                        association; ROBERT EHLERS, an        Assigned to Honorable Christina A. Snyder
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                        individual,
                                                       310.500.4600




                                                                                   13                                         DEFENDANT’S OPPOSITION
                                                                                                   Plaintiffs,                TO PLAINTIFFS’ MOTION FOR
                                                                                   14                                         A PRELIMINARY INJUNCTION
                                                                                        v.
                                                                                   15
                                                                                        CITY OF BALDWIN PARK,
                                                                                   16
                                                                                                   Defendant.
                                                                                   17

                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                               1
                                                                                             DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 2 of 32 Page ID #:206



                                                                                    1                                         TABLE OF CONTENTS
                                                                                    2
                                                                                                                                                                                                      Page
                                                                                    3   I.     INTRODUCTION ........................................................................................... 1
                                                                                    4
                                                                                        II.    FACTUAL BACKGROUND ......................................................................... 4
                                                                                               A.  The Parties............................................................................................. 4
                                                                                    5          B.  The City Revised the Code After this Court’s Ruling in a
                                                                                    6
                                                                                                   Similar Action ....................................................................................... 4
                                                                                               C.  Ehlers Places Two Non-Compliant Signs On the Property and
                                                                                    7              the City Issues Notices and Citations in Response ............................... 6
                                                                                    8
                                                                                               D.  Plaintiffs File Suit Against the City and Seek a Preliminary
                                                                                                   Injunction .............................................................................................. 6
                                                                                    9          E.  Relevant Ordinances ............................................................................. 6
                                                                                        III.   LEGAL STANDARD ..................................................................................... 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                        IV.    LEGAL ARGUMENT .................................................................................... 8
                                                                                   11          A.  Plaintiffs Fail to Demonstrate a Likelihood of Success on the
                                            2049 Cent ury Park East, Suite 3550




                                                                                                   Merits of Their Constitutional Challenge ............................................. 8
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                                   1.     The Sign Ordinance is a Narrowly Tailored Content-
                                                       310.500.4600




                                                                                   13                     Neutral Law ................................................................................ 9
                                                                                   14
                                                                                                   2.     The Code is Not a Prior Restraint on Speech ........................... 18
                                                                                                   3.     Alleged “Rampant” Code Violations Are Not Supported
                                                                                   15                     and Irrelevant to the Constitutional Analysis ........................... 19
                                                                                   16
                                                                                                   4.     The Fee to Obtain a Sign Permit is Not an
                                                                                                          Unconstitutional Tax ................................................................ 21
                                                                                   17          B.  Plaintiffs Fail to Demonstrate Irreparable Harm ................................ 22
                                                                                   18
                                                                                               C.  The Balance of Hardship Tips in the City’s Favor ............................. 23
                                                                                               D.  Public Interest Favors Reasonable Regulation of the Size,
                                                                                   19              Location, and Non-Communicative Nature of Signs ......................... 23
                                                                                   20
                                                                                        V.     CONCLUSION ............................................................................................. 24

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                                 i
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 3 of 32 Page ID #:207



                                                                                    1                                                   TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                   Page(s)
                                                                                    3
                                                                                        Federal Cases
                                                                                    4
                                                                                        Alexander v. United States,
                                                                                    5      509 U.S. 544 (1993) ................................................................................................................ 21

                                                                                    6   Baldwin v. Redwood City,
                                                                                           540 F.2d 1360 (9th Cir. 1976)........................................................................................... 23, 24
                                                                                    7
                                                                                        Caribbean Marine Servs. Co. v. Baldrige,
                                                                                    8      844 F.2d 668 (9th Cir. 1988)................................................................................................... 25
                                                                                    9
                                                                                        City of Ladue v. Gilleo,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10       512 U.S. 43 (1994) ................................................................................................ 12, 16, 19, 20

                                                                                   11   City of Littleton, Colo. v. Z.J. Gifts D-4, L.L.C.,
                                            2049 Cent ury Park East, Suite 3550




                                                                                            541 U.S. 774 (2004) ................................................................................................................ 21
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                        Clear Channel Outdoor, Inc. v. City of N.Y.,
                                                                                   13      594 F.3d 94 (2d Cir. 2010) ...................................................................................................... 19
                                                                                   14
                                                                                        Comite de Jornaleros de Redondo Beach v. City of Redondo Beach,
                                                                                   15     657 F.3d 936 (9th Cir. 2011)............................................................................................. 11, 16

                                                                                   16   Cox v. State of New Hampshire,
                                                                                           312 U.S. 569 (1941) ................................................................................................................ 24
                                                                                   17
                                                                                        E. Conn. Citizens Action Grp. v. Powers,
                                                                                   18       723 F.2d 1050 (2d Cir.1983) ................................................................................................... 23
                                                                                   19   Foti v. City of Menlo Park,
                                                                                   20      146 F.3d 629 (9th Cir. 1998)................................................................................................... 17

                                                                                   21   Freeman v. City of Santa Ana,
                                                                                           68 F.3d 1180 (9th Cir. 1995)................................................................................................... 23
                                                                                   22
                                                                                        FW/PBS, Inc. v. City of Dallas,
                                                                                   23     493 U.S. 215 (1990) ................................................................................................................ 21
                                                                                   24   Get Outdoors II, LLC v. City of San Diego, Cal.,
                                                                                           506 F.3d 886 (9th Cir. 2007)............................................................................................. 12, 17
                                                                                   25

                                                                                   26   Icon Groupe, LLC v. Washington Cty.,
                                                                                           No. 3:12-cv-1114-AC, 2015 WL 3397170 (D. Or. May 26, 2015) ........................................ 17
                                                                                   27
                                                                                        Lone Star Sec. & Video, Inc. v. City of Los Angeles,
                                                                                   28      989 F. Supp. 2d 981 (C.D. Cal. 2013), aff’d, 827 F.3d 1192 (9th Cir. 2016)................... 16, 17
                                                                                                                                        ii
                                                                                                  DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 4 of 32 Page ID #:208



                                                                                    1   Long Beach Area Peace Network v. City of Long Beach
                                                                                           574 F.3d 1011 (9th Cir. 2009)................................................................................................. 15
                                                                                    2
                                                                                        Mazurek v. Armstrong,
                                                                                    3
                                                                                          520 U.S. 968 (1997) .................................................................................................................. 9
                                                                                    4
                                                                                        Members of City Council of City of L.A. v. Taxpayers for Vincent,
                                                                                    5     466 U.S. 789 (1984) ................................................................................................................ 16

                                                                                    6   Metromedia, Inc. v. City of San Diego,
                                                                                           453 U.S. 490 (1981) ................................................................................................................ 17
                                                                                    7
                                                                                        Murdock v. Pennsylvania,
                                                                                    8     319 U.S. 105 (1943) .......................................................................................................... 23, 25
                                                                                    9
                                                                                        One World One Family Now v. City & Cty. of Honolulu,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10      76 F.3d 1009 (9th Cir. 1996)................................................................................................... 17

                                                                                   11   Police Dep’t of City of Chicago v. Mosley,
                                            2049 Cent ury Park East, Suite 3550




                                                                                           408 U.S. 92 (1972) .................................................................................................................. 11
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                        Reed v. Town of Gilbert,
                                                                                   13      135 S. Ct. 2218 (2015) ............................................................................................ 1, 11, 12, 13
                                                                                   14   Stonewall Union v. City of Columbus,
                                                                                   15      931 F.2d 1130 (6th Cir. 1991)................................................................................................. 24

                                                                                   16   Sugarman v. Vill. of Chester,
                                                                                           192 F. Supp. 2d 282 (S.D.N.Y. 2002) ..................................................................................... 12
                                                                                   17
                                                                                        Twitter, Inc. v. Sessions,
                                                                                   18      263 F. Supp. 3d 803 (N.D. Cal. 2017) .............................................................................. 10, 21
                                                                                   19   Ward v. Rock Against Racism,
                                                                                   20     491 U.S. 781 (1989) .................................................................................................... 11, 15, 16

                                                                                   21   Winter v. Natural Res. Def. Council, Inc.,
                                                                                           555 U.S. 7 (2008) ................................................................................................................ 9, 25
                                                                                   22
                                                                                        World Wide Rush, LLC v. City of Los Angeles,
                                                                                   23     606 F.3d 676 (9th Cir. 2010)............................................................................................. 14, 17
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                                            iii
                                                                                                  DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                        CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 5 of 32 Page ID #:209



                                                                                    1   Local City Statutes
                                                                                    2   Baldwin Park Municipal Code
                                                                                           § 153.070 ........................................................................................................................... 18, 25
                                                                                    3
                                                                                           § 153.170 .......................................................................................................................... passim
                                                                                    4      § 153.170.010 .................................................................................................................... 17, 26
                                                                                           § 153.170.010(G) .................................................................................................................... 17
                                                                                    5      § 153.170.030(A) ...................................................................................................................... 7
                                                                                           § 153.170.030(B) ...................................................................................................................... 8
                                                                                    6      § 153.170.040 ................................................................................................................... passim
                                                                                           § 153.170.040(b) ..................................................................................................................... 19
                                                                                    7
                                                                                           § 153.170.040(C)(1) ............................................................................................................ 8, 14
                                                                                    8      § 153.170.040(C)(1)(a)-(d) ................................................................................................... 1, 2
                                                                                           § 153.170.060 .................................................................................................................. 6, 8, 19
                                                                                    9      § 153.170.080 ............................................................................................................................ 6
                                                                                           § 153.210 ................................................................................................................................... 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10      § 153.210.090 ............................................................................................................................ 6
                                                                                           § 153.210.240-270 .................................................................................................................... 4
                                                                                   11
                                            2049 Cent ury Park East, Suite 3550




                                                                                           § 153.210.260 ................................................................................................................... passim
                                                                                           § 153.210.260(A)-(B).............................................................................................................. 21
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                           § 153.210.265(A) ............................................................................................................ 2, 6, 21
                                                       310.500.4600




                                                                                   13      § 153.210.265(A)-(B)................................................................................................................ 9
                                                                                           § 153.220.200 ............................................................................................................................ 6
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                                                iv
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 6 of 32 Page ID #:210



                                                                                    1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                    2   I.     INTRODUCTION.
                                                                                    3          In 2017, the City of Baldwin Park revised its municipal code to eliminate the
                                                                                    4   constitutional infirmities of its prior sign ordinances. This Court had enjoined
                                                                                    5   enforcement of portions of the ordinance because of content-based provisions that
                                                                                    6   violated standards recently announced by the United States Supreme Court in Reed
                                                                                    7   v. Town of Gilbert, 135 S. Ct. 2218 (2015).1 The new sign ordinance is content-
                                                                                    8   neutral—making no distinction based on the content of any sign. In all respects,
                                                                                    9   the new sign ordinance complies with the applicable constitutional standards.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10          In challenging the new sign ordinance, Plaintiffs in this case (who appear to
                                                                                   11   be closely related to the plaintiffs in the prior case) disregard the substantial
                                            2049 Cent ury Park East, Suite 3550




                                                                                        amendments that have been made to the ordinance. Indeed, whether by intent or
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13   neglect, in the introduction of their motion, Plaintiffs inaccurately represent the
                                                                                   14   provisions of the new sign ordinance in a way that changes the entire constitutional
                                                                                   15   analysis that applies. Comparing Plaintiffs’ claims about what the sign ordinance
                                                                                   16   provides to its actual provisions reveals that the new sign ordinance is not an
                                                                                   17   impermissible content-based restriction on speech.
                                                                                   18   Plaintiffs claim:                               But, the Truth is:
                                                                                   19   “A permit must be submitted for a               Baldwin Park Municipal Code (the
                                                                                   20   temporary       sign     on     commercial      “Code”) § 153.170.040(C)(1)(c) and (d)
                                                                                   21   property.” Mot., 2:15-16.                       allows a person to display up to four
                                                                                   22                                                   temporary window signs (with size
                                                                                   23                                                   limits) and eight other temporary signs
                                                                                   24                                                   (with size limits), without any permit
                                                                                   25

                                                                                   26   1
                                                                                          Generally, the Court granted a preliminary injunction because the prior sign ordinance had
                                                                                        unjustifiable content-based restrictions pertaining to who the speakers were (new businesses
                                                                                   27   versus other entities), the type of event (flags on certain holidays but not others), or the
                                                                                        proximity to an election. However, it denied the injunction as it related to size and duration
                                                                                   28   limitations.                                     1
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 7 of 32 Page ID #:211



                                                                                    1
                                                                                                                                        requirement whatsoever.
                                                                                    2
                                                                                        The new sign ordinance “make no                 Code § 153.170.040(C)(1)(a)-(d) allows
                                                                                    3
                                                                                        allowance for spontaneous speech in             the posting of flags, permanent signs,
                                                                                    4
                                                                                        reaction to current events.” Mot., 2:16-        and temporary signs (all with size
                                                                                    5
                                                                                        17.                                             limits) as soon as the poster desires to
                                                                                    6
                                                                                                                                        do so, without any requirement for a
                                                                                    7
                                                                                                                                        permit or any prior notice to the City.
                                                                                    8
                                                                                        “The    period   for    approval   of   a       For      non-exempt    temporary      signs
                                                                                    9
                                                                                        ‘temporary’ sign is a minimum of 30             (because they exceed the size limit),
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                        days and a maximum of 45 days.”                 permit applications must be determined
                                                                                   11
                                            2049 Cent ury Park East, Suite 3550




                                                                                        Mot., 2:17-18 (emphasis added).                 within      21    days.        Code       §
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                                                                        153.210.265(A). Most are approved at
                                                       310.500.4600




                                                                                   13
                                                                                                                                        the counter when the application is
                                                                                   14
                                                                                                                                        submitted.       Declaration of Ronald
                                                                                   15
                                                                                                                                        Garcia (“Garcia Decl.”), ¶7. Otherwise,
                                                                                   16
                                                                                                                                        they are typically approved within two
                                                                                   17
                                                                                                                                        days. Garcia Decl., at ¶8.
                                                                                   18
                                                                                        The new sign ordinance “restricts               Code       §     153.170.040(C)(1)(a)-(d)
                                                                                   19
                                                                                        temporary signs to only four times a            permits the posting of flags, permanent
                                                                                   20
                                                                                        year and no more than 30 consecutive            signs, and temporary signs (all with size
                                                                                   21
                                                                                        days.” Mot., 2:20-21.                           limits) without any limit on duration or
                                                                                   22
                                                                                                                                        frequency.
                                                                                   23
                                                                                        When seeking a permit, “no standards            Code § 153.210.260 expressly provides
                                                                                   24
                                                                                        or guidelines limit unbridled discretion        that “[a] sign permit shall be granted
                                                                                   25
                                                                                        by the City.” Mot., 2:10.                       when the City Planner finds the
                                                                                   26
                                                                                                                                        proposed sign to be in conformance
                                                                                   27
                                                                                                                                        with all applicable provisions of this
                                                                                   28
                                                                                                                                    2
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 8 of 32 Page ID #:212



                                                                                    1
                                                                                                                                      chapter, the Sign Design Guidelines and
                                                                                    2
                                                                                                                                      other applicable regulations.” (emphasis
                                                                                    3
                                                                                                                                      added).    In other words, if the sign
                                                                                    4
                                                                                                                                      complies with the law, there is no
                                                                                    5
                                                                                                                                      discretion to be exercised in the permit
                                                                                    6
                                                                                                                                      process.
                                                                                    7

                                                                                    8
                                                                                              In truth, without seeking any permission from the City, Code § 153.170.040
                                                                                    9
                                                                                        allows a person to immediately display:
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                                  • Up to 20 flags or pennants with a combined area no more than 80
                                                                                   11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                    square feet, with no individual item more than 15 square feet,
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                                     and
                                                       310.500.4600




                                                                                   13

                                                                                   14
                                                                                                  • Up to 15 permanent signs with a combined area no more than 45
                                                                                                    square feet, with no individual item more than 15 square feet,
                                                                                   15
                                                                                                     and
                                                                                   16

                                                                                   17             • Up to four temporary window signs with a combined area no more
                                                                                                    than 24 square feet, with no individual item more than 12 square feet,
                                                                                   18
                                                                                                     and
                                                                                   19
                                                                                   20             • Up to eight other temporary signs with a combined area no more than
                                                                                                    30 square feet, with no individual item more than 15 square feet.
                                                                                   21
                                                                                        All of this is permissible under applicable constitutional law and is consistent with
                                                                                   22
                                                                                        this Court’s prior ruling.
                                                                                   23
                                                                                              Truly confusing is why Plaintiffs seek to enjoin enforcement of the very
                                                                                   24
                                                                                        section of the Code which ensures their freedom to post their messages (political or
                                                                                   25
                                                                                        otherwise) without City consent, without fee, and without delay. Plaintiffs’ Notice
                                                                                   26
                                                                                        of Motion and Proposed Order expressly seek an injunction prohibiting the
                                                                                   27
                                                                                        enforcement of Code § 153.170.040, claiming it is content-based, even though that
                                                                                   28
                                                                                                                                  3
                                                                                              DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 9 of 32 Page ID #:213



                                                                                    1   ordinance allows them to post a sign with the very content as the one at issue here.
                                                                                        2
                                                                                    2

                                                                                    3          Truth be told, this lawsuit is only about Plaintiffs’ misguided belief that they
                                                                                    4   have an absolute right to post a sign as big as a building. They are wrong. Both
                                                                                    5   their motion and their lawsuit are untenable. The law is clear that a city may
                                                                                    6   impose content-neutral time, place, and manner restrictions, such as regulating the
                                                                                    7   physical characteristics of signs. As is the case with Code § 153.170.040, such
                                                                                    8   regulations need only be narrowly tailored to serve a significant government
                                                                                    9   interest, and leave open ample alternative channels of communication. In fact
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   enjoining enforcement of Code § 153.170.040 would disrupt the narrowly tailored
                                                                                   11   regulatory scheme the City designed to serve its significant interests: protecting
                                            2049 Cent ury Park East, Suite 3550




                                                                                        both the right to free speech and community design and safety standards.
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                       310.500.4600




                                                                                   13          Plaintiffs cannot establish that they are likely to succeed on the merits of
                                                                                   14   their claim or that they will suffer irreparable injury absent an injunction.
                                                                                   15   Plaintiffs are free to post signs containing their thoughts and opinions. They
                                                                                   16   simply must do so with one or more of the numerous signs exempt from the permit
                                                                                   17   requirement or, if they insist on posting a very large sign, they must obtain a permit
                                                                                   18   or variance.
                                                                                   19          Accordingly, the City respectfully requests that this Court deny Plaintiffs’
                                                                                   20   Motion in its entirety.
                                                                                   21   II.    FACTUAL BACKGROUND.
                                                                                   22
                                                                                        2
                                                                                          It is unclear what Plaintiffs’ desired relief is in filing this Motion. Plaintiffs expressly seek a
                                                                                   23   preliminary injunction only halting the City’s enforcement of Code § 153.170.040 (Exempt
                                                                                        Signs). But, in successive breaths, Plaintiffs appear to argue an injunction should be entered for
                                                                                   24   all provisions in Code § 153.170 or the permitting requirements under Code § 153.210.240-
                                                                                        .270. Due to this ambiguity, the City’s counsel asked Plaintiffs’ counsel to clarify the specific
                                                                                   25   relief Plaintiffs seek. Declaration of Mitchell Langberg, Esq., at ¶¶4-5 (“Langberg Decl.”);
                                                                                        Appendix ("App."), Exh. 2. Plaintiffs’ counsel responded that Plaintiffs seek an order enjoining
                                                                                   26   the “Temporary Sign” provision, and pointed counsel to Plaintiffs’ proposed order. Langberg
                                                                                        Decl., at ¶6. Plaintiffs’ proposed order seeks an order enjoining Code § 153.170.040, the
                                                                                   27   “Exempt Sign” provision. The City’s counsel again asked Plaintiffs’ counsel to clarify, but did
                                                                                        not receive a response. Langberg Decl., at ¶7. Therefore, while the City responds to the
                                                                                   28   arguments made by Plaintiffs, it remains unclear4exactly what relief is sought.
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 10 of 32 Page ID #:214



                                                                                     1          A.     The Parties.
                                                                                     2          Plaintiff Robert Ehlers (“Ehlers”) is a purported member of Plaintiff
                                                                                     3   Baldwin Park Free Speech Coalition (“BPFSC”, collectively with Ehlers,
                                                                                     4   “Plaintiffs”), an association that purports to promote transparency in local
                                                                                     5   governance.3 Defendant City of Baldwin Park is a California municipal entity.4
                                                                                     6          B.     The City Revised the Code After this Court’s Ruling in a Similar
                                                                                                       Action.
                                                                                     7
                                                                                                On December 12, 2016, Plaintiffs’ associates and present counsel filed suit
                                                                                     8
                                                                                         against the City, and sought an ex parte temporary restraining order related to the
                                                                                     9
                                                                                         City’s sign provisions of the Code.5 The matter was assigned to this Court. While
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         a motion for preliminary injunction was pending, the City Council adopted
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         Ordinance No. 1397, which amended the sign ordinance in an attempt to remedy
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                         any constitutional issues in the prior ordinance.
                                                       310.500.4600




                                                                                    13
                                                                                                After additional briefing and rulings by this Court, the plaintiffs filed an
                                                                                    14
                                                                                         amended complaint and renewed their motion for a preliminary injunction based
                                                                                    15
                                                                                         on alleged injuries suffered from the new sign provisions, arguing, among other
                                                                                    16
                                                                                         things, that (1) the modified Code § 153.170.040 was content based because it
                                                                                    17
                                                                                         elevated commercial speech over non-commercial speech and (2) the revised
                                                                                    18
                                                                                         residential property sign ordinances were unconstitutionally content based.6
                                                                                    19
                                                                                                The Court expressly denied the plaintiffs’ motion as to provisions imposing
                                                                                    20
                                                                                         size limits on residential signs. As to portions the Court deemed content-based
                                                                                    21
                                                                                         restrictions, the Court granted the motion.7 As they reported to the Court in their
                                                                                    22
                                                                                         3
                                                                                           See Amended Complaint, at ¶10 (Dkt. #9), filed herein on November 25, 2019 (“Am.
                                                                                    23   Compl.”).
                                                                                         4
                                                                                           Am. Compl., at ¶14.
                                                                                    24   5
                                                                                           See www.RicardoPacheco.com et al. v. City of Baldwin Park, filed in the United States
                                                                                         District Court for the Central District of California, Western Division, Case No. 2:16-cv-09167-
                                                                                    25   CAS-GJS (the “Prior Action”).
                                                                                         6
                                                                                           See First Amended Complaint (Dkt. #36), filed May 31, 2017 in Case No. 2:16-cv-09167-
                                                                                    26   CAS-GJS; Memorandum of Points and Authorities in Support of Renewed Motion for a
                                                                                         Preliminary Injunction (Dkt. #37-1), filed May 31, 2017 in Case No. 2:16-cv-09167-CAS-GJS.
                                                                                    27   7
                                                                                           See Civil Minutes (Dkt. #42), dated July 10, 2017, Case No. 2:16-cv-09167-CAS-GJS; see
                                                                                         also Civil Minutes (Dkt. #44), dated July 20, 2017, Case No. 2:16-cv-09167-CAS-GJS (entering
                                                                                    28   the jointly submitted proposed language for the Court’s  Order).
                                                                                                                                           5
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 11 of 32 Page ID #:215



                                                                                     1   December 4, 2017, Joint Report of Counsel re: Status of Settlement Agreement, the
                                                                                     2   parties ultimately entered into a settlement agreement.8
                                                                                     3          Even before the parties submitted their status report to this Court, on
                                                                                     4   November 15, 2017, the City Council held a meeting and public hearing and
                                                                                     5   amended the Code, specifically modifying §§ 153.170.040, 153.170.060,
                                                                                     6   153.210.090, 153.220.200, 153.170.080, and deleting the enjoined provisions.9
                                                                                     7          Section 153.170.040 of the new sign ordinance creates a class of exempt
                                                                                     8   signs that does not distinguish based on content. Rather, the applicability of an
                                                                                     9   exemption is based only on size and quantity. A person seeking to post a sign
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   within the sizes allowed by the exemption need not seek a permit, provide
                                                                                    11   advanced notice to the City, or pay any fee. To the extent a sign is larger or more
                                            2049 Cent ury Park East, Suite 3550




                                                                                         numerous than those exempted, a person must merely seek a permit or variance.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   The permitting process is quick (often granted at the time of application).10 The
                                                                                    14   permit application fee of $21.00 is the City’s best estimate for the costs it incurs in
                                                                                    15   relation to that process.11
                                                                                    16          C.     Ehlers Places Two Non-Compliant Signs On the Property and the
                                                                                                       City Issues Notices and Citations in Response.
                                                                                    17
                                                                                                On or about April 17, 2019, the City became aware of two oversize,
                                                                                    18
                                                                                         unpermitted identical banners placed on the East and West sides of a commercial
                                                                                    19
                                                                                         property located at 15110 Ramona Road, Baldwin Park, CA 91706-0000 (the
                                                                                    20
                                                                                         “Property”). As the photos attached to Plaintiff Ehlers’ declaration show, the
                                                                                    21
                                                                                         banners were nearly as large as the building to which they were attached.
                                                                                    22
                                                                                                After multiple attempts to gain compliance, the City issued a Notice of
                                                                                    23
                                                                                         Violation, and, ultimately several citations related to the improper signs. To date,
                                                                                    24

                                                                                    25   8
                                                                                           See Joint Report of Counsel re: Status of Settlement Agreement (Dkt. 55), filed on December
                                                                                         4, 2017 in Case No. 2:16-cv-09167-CAS-GJS.
                                                                                    26   9
                                                                                           See Amended Minutes, Baldwin Park City Council Regular Meeting, November 15, 2017,
                                                                                         attached hereto as Exhibit.
                                                                                    27   10
                                                                                            Code §153.210.265(A). Most are approved at the counter when applications is made. Garcia
                                                                                         Decl., ¶7. Otherwise, they are typically approved within two days. Garcia Decl., ¶8.
                                                                                    28   11
                                                                                            Declaration of Benjamin (“B. Martinez Decl.”),6 at ¶12.
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 12 of 32 Page ID #:216



                                                                                     1   the oversize signs remain.
                                                                                     2          D.     Plaintiffs File Suit Against the City and Seek a Preliminary
                                                                                                       Injunction.
                                                                                     3
                                                                                                Plaintiffs filed this lawsuit against the City, alleging the following Claims for
                                                                                     4
                                                                                         Relief: (1) 42 U.S.C. § 1983: First Amendment; California Constitution Article I,
                                                                                     5
                                                                                         §§ 2 and 3; (2) 42 U.S.C. § 1983: Fourteenth Amendment (Due Process); California
                                                                                     6
                                                                                         Constitution Article I, § 7; (3) 42 U.S.C. § 1983: Eighth and Fourteenth
                                                                                     7
                                                                                         Amendment; California Constitution Article I, § 13 Excessive Fines; (4) 42 U.S.C.
                                                                                     8
                                                                                         § 1983: First Amendment Retaliation by Plaintiff Robert Ehlers against the City;
                                                                                     9
                                                                                         and (5) California Civil Code § 52.1: The Bane Act.12 A month later, Plaintiffs
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         filed this Motion seeking a preliminary injunction. Plaintiffs specifically request
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         that this Court enjoin the City from enforcing Code § 153.170.040.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                                E.     Relevant Ordinances.
                                                       310.500.4600




                                                                                    13
                                                                                                Code § 153.170 identifies three categories of signs: (1) exempted signs,
                                                                                    14
                                                                                         which require no permits, (2) signs requiring permits, and (3) signs requiring
                                                                                    15
                                                                                         variances.        See Code § 153.170.030(A) (“Unless otherwise exempted by §
                                                                                    16
                                                                                         153.170.040, a sign permit shall be required prior to the placement, construction or
                                                                                    17
                                                                                         physical alteration of the size, height or location of any sign or advertising display
                                                                                    18
                                                                                         in the city.”).
                                                                                    19
                                                                                                Pursuant to Code § 153.170.040, the following types of signs are exempt
                                                                                    20
                                                                                         from any permit or variance requirements (“Exempt Signs”):
                                                                                    21

                                                                                    22          (a) Up to 20 flags or pennants with a combined area of no more than 80
                                                                                                square feet on a staff or pole of no longer than 20 feet, however, no
                                                                                    23          individual flag or pennant may exceed 15 square feet in area;
                                                                                    24
                                                                                                (b) Up to 15 permanent signs with a combined area of no more than 45
                                                                                    25
                                                                                                square feet and a height of no more than eight feet, however, no individual
                                                                                    26          sign may exceed 15 square feet in area;
                                                                                    27
                                                                                         12
                                                                                            See Complaint, Dkt. #1, filed herein on November 18, 2019; Amended Complaint (Dkt. #9),
                                                                                    28   filed herein on November 25, 2019.             7
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 13 of 32 Page ID #:217



                                                                                     1

                                                                                     2             (c) Up to four temporary window signs with a combined area of no more
                                                                                                   than 24 square feet, however, no individual sign may exceed 12 square feet
                                                                                     3             in area and no more than 40% of the area of any given window may be
                                                                                     4             covered by window signs;

                                                                                     5             (d) Up to eight other temporary signs with a combined area of no more than
                                                                                     6             30 square feet and a height of no more than four feet, however, no individual
                                                                                                   sign may exceed 15 square feet in area. Size limits for window signs with
                                                                                     7             transparent backgrounds (instead of opaque backgrounds) placed on glass
                                                                                     8             doors are doubled; ….
                                                                                     9   Code § 153.170.040(C)(1).
                                                                                                   In addition to exempt signs, and after application for and approval of a
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10

                                                                                    11   permit pursuant to Code § 153.210, a single banner not exceeding 35 square feet
                                            2049 Cent ury Park East, Suite 3550




                                                                                         may be displayed on non-residential properties for a maximum of 30 consecutive
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   days for up to four nonconsecutive times within a 12-month period (“Temporary

                                                                                    14   Permitted Signs”).          Code § 153.170.060.      Signs that are not compliant with

                                                                                    15   Temporary Permitted Signs or Exempt Signs may only be hung if a variance is

                                                                                    16   obtained under Code § 153.210. Code § 153.170.030(B).

                                                                                    17             Code § 153.210 details the requirements to obtain a sign permit for non-

                                                                                    18   exempt signs. To apply for a permit, an applicant must pay $21 per sign; complete

                                                                                    19   an application; provide information on the height, width, and language of the

                                                                                    20   proposed sign; and submit a copy of a business license or an application with

                                                                                    21   validation.13 The application requests the following information: (1) sign address,

                                                                                    22   (2) owner, (3) mailing address, (4) business name, and (5) the applicant’s

                                                                                    23   signature. 14 Additionally, the application asks for the date the sign is to be

                                                                                    24   displayed, the date it is to be removed, the days in place, the type of sign, a

                                                                                    25   description, and a copy or drawing of the sign.15

                                                                                    26             A sign permit will be granted “when the City Planner finds the proposed

                                                                                    27   13
                                                                                              See B. Martinez Decl., at ¶8.
                                                                                         14
                                                                                              See B. Martinez Decl., at ¶9; App Ex. 1.
                                                                                    28   15
                                                                                              See B. Martinez Decl., at ¶9; App. Ex. 2.   8
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 14 of 32 Page ID #:218



                                                                                     1   sign to be in conformance with all applicable provisions of this chapter, the Sign
                                                                                     2   Design Guidelines and other applicable regulations.” Code § 153.210.260. In
                                                                                     3   other words, if the proposed sign conforms to the Code and the applicant has paid
                                                                                     4   the appropriate fee, a sign permit will be issued.16 The City must approve or deny
                                                                                     5   a request for a temporary sign permit within 21 days of submission, and a request
                                                                                     6   for a permanent sign permit within 63 days of submission.                     Code §
                                                                                     7   153.210.265(A)-(B).               Typically, a temporary sign permit will be issued
                                                                                     8   immediately over the counter once it is determined that the permit application is
                                                                                     9   complete and the fees paid.17
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   III.      LEGAL STANDARD
                                                                                    11             “A preliminary injunction is an extraordinary remedy never awarded as of
                                            2049 Cent ury Park East, Suite 3550




                                                                                         right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); Mazurek
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   v. Armstrong, 520 U.S. 968, 972 (1997) (“[A] preliminary injunction is an
                                                                                    14   extraordinary and drastic remedy, one that should not be granted unless the
                                                                                    15   movant, by a clear showing, carries the burden of persuasion.” (quotation
                                                                                    16   omitted)). To warrant this extraordinary remedy, Plaintiffs must demonstrate that
                                                                                    17   they are “likely to succeed on the merits, that [they are] likely to suffer irreparable
                                                                                    18   harm in the absence of preliminary relief, that the balance of equities tips in [their]
                                                                                    19   favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20.
                                                                                    20   Here, Plaintiffs have failed to establish the necessary elements to secure this
                                                                                    21   extraordinary remedy. This Court should deny Plaintiffs’ Motion.
                                                                                    22   IV.       LEGAL ARGUMENT.
                                                                                    23             A.     Plaintiffs Fail to Demonstrate a Likelihood of Success on the
                                                                                                          Merits of Their Constitutional Challenge.
                                                                                    24
                                                                                                   The crux of Plaintiffs’ claims is that “[t]he Code makes no allowance for
                                                                                    25
                                                                                         spontaneous speech in reaction to current events.”18 A simple reading of Code §
                                                                                    26

                                                                                    27   16
                                                                                              B. Martinez Decl., at ¶11.
                                                                                         17
                                                                                              Garcia Decl., at ¶7.
                                                                                    28   18
                                                                                              Mot., at 2.                                9
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 15 of 32 Page ID #:219



                                                                                     1   153.170.040 belies Plaintiffs’ contention. The Code is not an unconstitutional ban
                                                                                     2   on speech because (1) § 153.170.040 is a content-neutral regulation that imposes a
                                                                                     3   narrowly tailored time, place, and manner restriction (in the form of size and
                                                                                     4   quantity) that serves significant government interests and ample alternative
                                                                                     5   channels of communication exist, (2) the permit requirement is not an
                                                                                     6   unconstitutional prior restraint because there is no restriction on speech prior to
                                                                                     7   posting an exempt sign regardless of content. For larger signs, there are specific
                                                                                     8   deadlines for permit review. And, there is no discretion exercised by the City as to
                                                                                     9   whether to grant or deny the permit, and (3) the permit fee is not an
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   unconstitutional tax because it is not a revenue raising scheme.
                                                                                    11                        1.   The Sign Ordinance is a Narrowly Tailored Content-
                                            2049 Cent ury Park East, Suite 3550




                                                                                                                   Neutral Law.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                                   The City’s sign ordinance regulates only the physical characteristics of
                                                       310.500.4600




                                                                                    13
                                                                                         signs, regardless of their content. In an effort to force application of the strict
                                                                                    14
                                                                                         scrutiny standard, Plaintiffs’ only argument that the sign ordinance is a content-
                                                                                    15
                                                                                         based regulation is based on: (1) the requirement to reveal the content of a
                                                                                    16
                                                                                         proposed sign to obtain a permit and (2) that the false allegation that the permit
                                                                                    17
                                                                                         review time period and the restrictions on how long a non-exempt temporary sign
                                                                                    18
                                                                                         can be displayed forecloses “spontaneous speech.”19 But, Plaintiffs’ contention is
                                                                                    19
                                                                                         refuted by the fact that no permit is required for exempt (based on size and
                                                                                    20
                                                                                         quantity) signs and any “spontaneous speech” can be placed immediately on a sign
                                                                                    21
                                                                                         fitting the exemptions (based on size and quantity). For larger signs, the permit
                                                                                    22
                                                                                         determination is not discretionary and, therefore, not based on content.
                                                                                    23
                                                                                                                   a.   Intermediate Scrutiny is the Proper Standard to Review
                                                                                    24                                  the Sign Ordinance Because it is Content-Neutral.
                                                                                    25             The First Amendment of the United States Constitution guarantees the right
                                                                                    26   of free speech. Such right, however, is not absolute and can be regulated. Twitter,
                                                                                    27
                                                                                    28   19
                                                                                              Mot., at 8-9.                           10
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 16 of 32 Page ID #:220



                                                                                     1   Inc. v. Sessions, 263 F. Supp. 3d 803, 809 (N.D. Cal. 2017) (“First Amendment
                                                                                     2   rights are not absolute and do not automatically override all other constitutional
                                                                                     3   values.”). A governmental entity can regulate speech so long as such regulations
                                                                                     4   are not based on “its message, its ideas, its subject matter, or its content.” Police
                                                                                     5   Dep’t of City of Chicago v. Mosley, 408 U.S. 92, 95 (1972). “Content-based
                                                                                     6   laws—those that target speech based on its communicative content—are
                                                                                     7   presumptively unconstitutional and may be justified only if the government proves
                                                                                     8   that they are narrowly tailored to serve compelling state interests.” Reed, 135 S.
                                                                                     9   Ct. at 2226. Therefore, content-based laws are subject to strict scrutiny.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10         On the other hand, like the City’s sign ordinance, “[l]aws that are content
                                                                                    11   neutral are instead subject to lesser scrutiny.” Id. at 2232. “For content-neutral
                                            2049 Cent ury Park East, Suite 3550




                                                                                         regulations, the State may limit ‘the time, place, and manner of expression’ if the
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   regulations are ‘narrowly tailored to serve a significant government interest, and
                                                                                    14   leave open ample alternative channels of communication.’” Comite de Jornaleros
                                                                                    15   de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 940 (9th Cir. 2011)
                                                                                    16   (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45
                                                                                    17   (1983)). “[R]estrictions on the time, place, or manner of protected speech are not
                                                                                    18   invalid ‘simply because there is some imaginable alternative that might be less
                                                                                    19   burdensome on speech.’” Ward v. Rock Against Racism, 491 U.S. 781, 797 (1989)
                                                                                    20   (citation omitted). Thus, content-neutral laws are subject to this intermediate
                                                                                    21   scrutiny standard.
                                                                                    22         Laws that are facially content-neutral are only subject to strict scrutiny if
                                                                                    23   they “cannot be justified without reference to the content of the regulated speech,
                                                                                    24   or that were adopted by the government because of disagreement with the message
                                                                                    25   [the speech] conveys.” Reed, 135 S. Ct. at 2227 (citations and quotation marks
                                                                                    26   omitted).
                                                                                    27         Here, the sign ordinance is content neutral on its face and in its effect. The
                                                                                    28   Code merely regulates the size and quantity of exempt signs that may be hung in
                                                                                                                                   11
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 17 of 32 Page ID #:221



                                                                                     1   the City. For larger signs, the sign ordinance further regulates the length of time a
                                                                                     2   sign may be hung. It is well settled that such sign regulations are content-neutral
                                                                                     3   and constitutional. As Justice Alito has stated:
                                                                                     4                 I will not attempt to provide anything like a
                                                                                                       comprehensive list, but here are some rules that would not
                                                                                     5                 be content based:
                                                                                     6                 Rules regulating the size of signs. These rules may
                                                                                                       distinguish among signs based on any content-neutral
                                                                                     7                 criteria, including any relevant criteria listed below.
                                                                                     8                 Rules regulating the locations in which signs may be
                                                                                                       placed. These rules may distinguish between free-
                                                                                     9                 standing signs and those attached to buildings. …”
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Reed, 135 S. Ct. at 2233 (J. Alito, Concurrence); see also City of Ladue v. Gilleo,
                                                                                    11   512 U.S. 43, 48 (1994) (“It is common ground that governments may regulate the
                                            2049 Cent ury Park East, Suite 3550




                                                                                         physical characteristics of signs—just as they can, within reasonable bounds and
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   absent censorial purpose, regulate audible expression in its capacity as noise.”);
                                                                                    14   Get Outdoors II, LLC v. City of San Diego, Cal., 506 F.3d 886, 893 (9th Cir. 2007)
                                                                                    15   (“Size and height restrictions on billboards are evaluated as content-neutral time,
                                                                                    16   place and manner regulations.”); Sugarman v. Vill. of Chester, 192 F. Supp. 2d
                                                                                    17   282, 293 (S.D.N.Y. 2002) (concluding that “sections of the ordinance requiring
                                                                                    18   permit fees are content-neutral and impose reasonable time, place or manner
                                                                                    19   restrictions”).
                                                                                    20          In Reed, the Supreme Court held that the law at issue was “content based on
                                                                                    21   its face” because it imposed different restrictions on signs based “entirely on the
                                                                                    22   communicative content of the sign” by categorizing signs into such categories as
                                                                                    23   “Ideological Sign[s],” “Political Sign[s],” and “Temporary Directional Signs
                                                                                    24   Relating to a Qualifying Event.” Id. at 2224-25, 2227. The City’s sign ordinance
                                                                                    25   avoids those constitutional infirmities. To begin, the Code does not categorize
                                                                                    26   signs based on their content, such as political or ideological content. In stark
                                                                                    27   contrast to the law at issue in Reed, the Code merely imposes reasonable
                                                                                    28   restrictions on the size, duration of the display (for non-exempt sings), and number
                                                                                                                                   12
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 18 of 32 Page ID #:222



                                                                                     1   of signs. Code §§ 153.170.040; 153.170.060. Also, unlike the law in Reed, the
                                                                                     2   Code’s regulations on the physical characteristics of a sign do not restrict speech
                                                                                     3   based on its communicative content. The size of a sign is wholly unrelated to the
                                                                                     4   content it communicates.
                                                                                     5                         b.      The Requirement to Disclose the Content of a Sign on
                                                                                                                       a Permit Application for an Oversize Sign Does Not
                                                                                     6                                 Make the Sign Ordinance a Content-Based
                                                                                                                       Regulation.
                                                                                     7
                                                                                                Though an application for a permit asks the applicant to provide the content
                                                                                     8
                                                                                         of their sign, all applications which meet the objective criteria of the Code must be
                                                                                     9
                                                                                         approved.     Approval is not based on content.                Thus, contrary to Plaintiffs’
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         contention, this part of the application is not akin to regulating signs based on their
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         content.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                                Even though an applicant may have to submit the proposed content of the
                                                       310.500.4600




                                                                                    13
                                                                                         sign to obtain a permit, the Code does not provide for a discretionary review of the
                                                                                    14
                                                                                         permit. Indeed, for a permit to be approved, the proposed sign must merely
                                                                                    15
                                                                                         comply with the physical characteristic restrictions in the Code. See Code §
                                                                                    16
                                                                                         153.210.260. There is no discretion for the City Planner to deny a permit based on
                                                                                    17
                                                                                         the content of the sign. Simply, the approval or rejection of a permit is not based
                                                                                    18
                                                                                         on the content.20 The mere fact that the content of a sign must be submitted does
                                                                                    19
                                                                                         not make the regulation impermissibly content based because a permit cannot be
                                                                                    20
                                                                                         denied based on the proposed content.
                                                                                    21
                                                                                                               c.      The Permit Approval Process Does Not Foreclose
                                                                                    22                                 “Timely” or “Spontaneous” Speech and Does not
                                                                                                                       Make the Sign Ordinance Content-Based.
                                                                                    23
                                                                                                Again, a person can post any exempt sign they would like without any
                                                                                    24
                                                                                         approval by the City, permit application, or payment of a fee. Those exemptions
                                                                                    25

                                                                                    26
                                                                                         20
                                                                                            Requiring the content to be identified has obvious purpose unrelated to regulating speech
                                                                                    27   based on content. By way of example only, having the content listed on the permit applications
                                                                                         allows those enforcing the sign ordinance to determine if a particular sign that has been reported
                                                                                    28   by a citizen has been permitted.                13
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 19 of 32 Page ID #:223



                                                                                     1   are based only on size and quantity—not content. Thus, the argument that the sign
                                                                                     2   ordinance forecloses “timely” or “spontaneous” speech is meritless.
                                                                                     3             Plaintiffs falsely claim that someone who wants to post a spontaneous sign
                                                                                     4   must wait a minimum of 30 days to obtain a permit. Thus, they argue, because
                                                                                     5   spontaneous speech is prohibited, the law is content-based. Yet, the very Code
                                                                                     6   section Plaintiffs seek to enjoin, § 153.170.040, allows for immediate speech by
                                                                                     7   allowing numerous types and sizes of signs without a permit. Cf. World Wide
                                                                                     8   Rush, LLC v. City of Los Angeles, 606 F.3d 676, 685 (9th Cir. 2010) (noting that
                                                                                     9   the effect of a challenged regulation on speech must “be evaluated in the context of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the entire regulatory scheme, rather than in isolation” (citation omitted)).
                                                                                    11             In their attempt to frame “timely speech” as a type of content the Code
                                            2049 Cent ury Park East, Suite 3550




                                                                                         allegedly restricts, Plaintiffs assert a misleading and unpersuasive hypothetical.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   Plaintiffs pose a scenario involving a person’s desire to hang an “Impeach Trump”
                                                                                    14   sign for the impeachment hearings but a different sign for the Senate’s
                                                                                    15   impeachment trial a short time later in an attempt to “illustrate” that the Code
                                                                                    16   purportedly forecloses “timely speech on a core political issue.”21 Again, Plaintiffs
                                                                                    17   fail to consider the entire Code. The Code exempts numerous sizes of signs from
                                                                                    18   any permit requirements.         Code § 153.170.040(C)(1).      Employing Plaintiffs’
                                                                                    19   scenario, a person could freely hang numerous 15 square foot signs without
                                                                                    20   obtaining a permit for the impeachment hearings, and then could hang different 15
                                                                                    21   square foot signs for the Senate’s impeachment trial as soon as it was announced.
                                                                                    22             In the same vein, Plaintiffs inaccurately contend that the permit requirement
                                                                                    23   and requirement of advance notice “forecloses spontaneous expression and inhibit
                                                                                    24   speech.” 22 But, as already addressed several times, the Code merely regulates
                                                                                    25   unfettered expression in the form of oversize signs by requiring a permit or
                                                                                    26   variance. It leaves Plaintiffs free to post smaller signs without a permit or advance
                                                                                    27
                                                                                         21
                                                                                              Mot., at 9.
                                                                                    28   22
                                                                                              Mot., at 15.                           14
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 20 of 32 Page ID #:224



                                                                                     1   notice.
                                                                                     2             Plaintiffs misapply the relevant case law on which they rely. 23 In Long
                                                                                     3   Beach Area Peace Network v. City of Long Beach, the Ninth Circuit considered
                                                                                     4   whether a 24-hour advanced permit requirement for a public protest was an
                                                                                     5   unreasonable time, place, or manner restriction. 574 F.3d 1011, 1025 (9th Cir.
                                                                                     6   2009).       Recognizing that political speech is often connected to events of the
                                                                                     7   moment and that the message will be lost if the speaker is delayed in speaking, the
                                                                                     8   Ninth Circuit noted that “to comport with the First Amendment, a permitting
                                                                                     9   ordinance must provide some alternative for expression concerning fast-breaking
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   events.” Id. at 1038. However, that court explained that courts will generally “not
                                                                                    11   strike down a governmental action for failure to leave open ample alternative
                                            2049 Cent ury Park East, Suite 3550




                                                                                         channels of communication unless the government enactment will foreclose an
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   entire medium of public expression across the landscape of a particular
                                                                                    14   community or setting.” Id. (emphasis added) (quoting Ctr. for Fair Pub. Policy v.
                                                                                    15   Maricopa County, 336 F.3d 1153, 1170 (9th Cir. 2003)). On that same point, the
                                                                                    16   United States Supreme Court explained (with respect to sound amplification):
                                                                                    17                    The final requirement, that the guideline leave open
                                                                                                          ample alternative channels of communication, is easily
                                                                                    18                    met. Indeed, in this respect the guideline is far less
                                                                                                          restrictive than regulations we have upheld in other cases,
                                                                                    19                    for it does not attempt to ban any particular manner or
                                                                                                          type of expression at a given place or time. Rather, the
                                                                                    20                    guideline continues to permit expressive activity in the
                                                                                                          band shell, and has no effect on the quantity or content of
                                                                                    21                    that expression beyond regulating the extent of
                                                                                                          amplification. That the city’s limitations on volume may
                                                                                    22                    reduce to some degree the potential audience for
                                                                                                          respondent’s speech is of no consequence, for there has
                                                                                    23                    been no showing that the remaining avenues of
                                                                                                          communication are inadequate.
                                                                                    24
                                                                                         Ward, 491 U.S. at 802–03 (emphasis added) (internal citations omitted).
                                                                                    25
                                                                                                   The analysis here is simple: the Code does not require that Plaintiffs obtain a
                                                                                    26
                                                                                         permit to speak; it only requires a permit to speak using a sign of a particular size.
                                                                                    27
                                                                                    28   23
                                                                                              See Mot., at 15-16.                     15
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 21 of 32 Page ID #:225



                                                                                     1   The Code does not foreclose an entire medium of speech, and an exempt sign
                                                                                     2   (which could be as large as 15 square feet) is no less adequate to communicate to
                                                                                     3   Plaintiffs’ desired audience. Certainly, despite this Court’s analysis regarding size
                                                                                     4   restrictions in the prior case, Plaintiffs have not presented any evidence to support
                                                                                     5   the contention that the signs that don't require permits would be inadequate—
                                                                                     6   particularly in light of the numerous exempt signs that are allowed (as listed in the
                                                                                     7   Introduction, above). Consequently, Plaintiffs have failed to establish that the
                                                                                     8   Code improperly restricts spontaneous speech.
                                                                                     9                      d.     Code § 153.170 is Narrowly Tailored to Serve
                                                                                                                   Significant Government Interest.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                               Because the sign ordinance is content-neutral, it need only be “narrowly
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         tailored to serve a significant government interest, and leave open ample
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                         alternative channels of communication.” Comite de Jornaleros de Redondo Beach,
                                                       310.500.4600




                                                                                    13
                                                                                         657 F.3d at 940 (citation and quotation mark omitted).
                                                                                    14
                                                                                               The “essence of narrow tailoring” is to “focus[ ] on the source of the evils
                                                                                    15
                                                                                         the [government] seeks to eliminate . . . and eliminate[ ] them without at the same
                                                                                    16
                                                                                         time banning or significantly restricting a substantial quantity of speech that does
                                                                                    17
                                                                                         not create the same evils.” Ward, 491 U.S. at 799 n.7. “To be narrowly tailored, a
                                                                                    18
                                                                                         regulation should ‘achieve its ends without restricting substantially more speech
                                                                                    19
                                                                                         than necessary.’” Lone Star Sec. & Video, Inc. v. City of Los Angeles, 989 F.
                                                                                    20
                                                                                         Supp. 2d 981, 990 (C.D. Cal. 2013), aff’d, 827 F.3d 1192 (9th Cir. 2016) (citation
                                                                                    21
                                                                                         omitted).
                                                                                    22
                                                                                                                   (1)   The Code Serves Significant Government
                                                                                    23                                   Interests.
                                                                                    24         Courts have routinely found that aesthetics and public safety are significant
                                                                                    25   government interests. See, e.g., City of Ladue, 512 U.S. at 48 (“Unlike oral speech,
                                                                                    26   signs take up space and may obstruct views, distract motorists, displace alternative
                                                                                    27   uses for land, and pose other problems that legitimately call for regulation.”);
                                                                                    28   Members of City Council of City of L.A. v. Taxpayers for Vincent, 466 U.S. 789,
                                                                                                                                  16
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 22 of 32 Page ID #:226



                                                                                     1   805 (1984) (“It is well settled that the state may legitimately exercise its police
                                                                                     2   powers to advance esthetic values.”); Metromedia, Inc. v. City of San Diego, 453
                                                                                     3   U.S. 490, 507-08 (1981) (“Nor can there be substantial doubt that the twin goals
                                                                                     4   that the ordinance seeks to further—traffic safety and the appearance of the city—
                                                                                     5   are substantial governmental goals.”); Lone Star Sec. & Video, Inc., 989 F. Supp.
                                                                                     6   2d at 989 (“[T]raffic safety, parking control, and aesthetics constitute significant,
                                                                                     7   or substantial, government interests.” (citation omitted)); World Wide Rush, LLC,
                                                                                     8   606 F.3d at 685 (“As a general matter, there is no question that restrictions on
                                                                                     9   billboards advance cities’ substantial interests in aesthetics and safety.”); Get
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   Outdoors II, LLC, 506 F.3d at 893 (“The Supreme Court has recognized that a
                                                                                    11   city’s interests in traffic safety and aesthetics are sufficient government interests
                                            2049 Cent ury Park East, Suite 3550




                                                                                         for the purposes of this analysis.”); Foti v. City of Menlo Park, 146 F.3d 629, 637
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   (9th Cir. 1998) (“The City’s asserted interests in the ordinance are the oft-invoked
                                                                                    14   and well-worn interests of preventing visual blight and promoting traffic and
                                                                                    15   pedestrian safety.”); One World One Family Now v. City & Cty. of Honolulu, 76
                                                                                    16   F.3d 1009, 1013 (9th Cir. 1996) (“Cities have a substantial interest in protecting
                                                                                    17   the aesthetic appearance of their communities by ‘avoiding visual clutter.’”
                                                                                    18   (citation omitted)); Icon Groupe, LLC v. Washington Cty., No. 3:12-cv-1114-AC,
                                                                                    19   2015 WL 3397170, at *7 (D. Or. May 26, 2015) (“Federal courts routinely
                                                                                    20   recognize beauty and safety as significant governmental interests in the context of
                                                                                    21   freedom of speech claims relating to signs.”).
                                                                                    22         Code § 153.170.010 enumerates the City’s interests in enacting sign
                                                                                    23   regulations, including but not limited to, “[r]espect[ing] and protect[ing] the right
                                                                                    24   of free speech by sign display, while reasonably regulating the structure, location
                                                                                    25   and other non-communicative aspects of signs, generally for the public health,
                                                                                    26   safety, welfare and specifically to serve the public interests in traffic and pedestrian
                                                                                    27   safety and community aesthetics.” Code § 153.170.010(G). The City’s stated
                                                                                    28   purposes, including but not limited to, traffic safety and aesthetics, are significant
                                                                                                                                    17
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 23 of 32 Page ID #:227



                                                                                     1   interests that are served by the City’s content-neutral sign regulations.
                                                                                     2                                   (2)       The Code is Narrowly Tailored.
                                                                                     3             The Code’s sign provisions are narrowly tailored to serve the City’s safety
                                                                                     4   and aesthetic interests. Indeed, one of the main purposes of restricting the size of
                                                                                     5   signs that can be posted without a permit is to ensure traffic and pedestrian safety
                                                                                     6   as larger signs pose more hazards than smaller signs. Larger signs are more likely
                                                                                     7   to be improperly hung due to their size and weight and can cause more harm if
                                                                                     8   they are not properly affixed. Additionally, excessively large signs tend to be
                                                                                     9   driving distractions. Through the permitting process, the City becomes aware of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the location of these larger and potentially more harmful signs.
                                                                                    11             Plaintiffs contend that the lack of “standards or guidelines for deciding
                                            2049 Cent ury Park East, Suite 3550




                                                                                         whether to grant or deny a permit” demonstrates that the Code is not narrowly
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   tailored.24 Again, Plaintiffs’ selective reading of the Code defeats their position.
                                                                                    14   The standards and guidelines for reviewing a permit are clear: Code § 153.210.260
                                                                                    15   provides that for a permit to be approved, the proposed sign must merely be in
                                                                                    16   conformance with the Code and § 153.170 details the size standards that an
                                                                                    17   applicant’s sign must comply with to obtain a permit. See, e.g., Code § 153.070
                                                                                    18   (“General Sign Standards”). The permit provisions provide for a non-discretionary
                                                                                    19   review of the sign permit. 25 Simply, the Code is clear that the City Planner
                                                                                    20   approves permit requests if the application fee is paid and the physical
                                                                                    21   characteristics of the sign comply with Code § 153.170.
                                                                                    22             Moreover, Plaintiffs falsely claim that “[t]he categories of exempt signs …
                                                                                    23   allow more and larger displays … than Plaintiff may have under the temporary
                                                                                    24   sign provisions.”26 Plaintiffs miss the point. It is within the City’s purview to
                                                                                    25   determine that multiple smaller signs are more desirable than one larger sign. It is
                                                                                    26

                                                                                    27   24
                                                                                              Mot., at 14.
                                                                                         25
                                                                                              See B. Martinez Decl., at ¶11, 13.
                                                                                    28   26
                                                                                              Mot., at 12.                                18
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 24 of 32 Page ID #:228



                                                                                     1   also within the City’s purview to determine that large signs pose more risk or
                                                                                     2   distraction to drivers and, therefore, should be more closely regulated.            The
                                                                                     3   maximum size of an exempt sign is 15 square feet. Code § 153.170.040. A
                                                                                     4   temporary sign permit is only required for signs between 15 and 35 square feet.
                                                                                     5   Code § 153.170.060. Accordingly, the Code’s requirement to obtain a permit for
                                                                                     6   oversize signs is narrowly tailored to serve the City’s significant interests.
                                                                                     7                         e.     Ample Alternative Channels of Communication Exist.
                                                                                     8             The Code leaves open ample alternative channels of communication.
                                                                                     9   Indeed, the Code does not forbid any medium of expression. It merely limits
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   unfettered expression in the form of oversize signs by requiring that a permit or
                                                                                    11   variance be obtained prior to display; it leaves Plaintiffs free to post exempt signs
                                            2049 Cent ury Park East, Suite 3550




                                                                                         without a permit. Cf. Clear Channel Outdoor, Inc. v. City of N.Y., 594 F.3d 94,
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   110 (2d Cir. 2010) (“Allowing some signs does not constitutionally require a city
                                                                                    14   to allow all similar signs.”). For example, Plaintiffs can post up to 15 permanent
                                                                                    15   signs that are individually no bigger than 15 square feet, and collectively no bigger
                                                                                    16   than 45 square feet, at any time and for any length of time.                     Code §
                                                                                    17   153.170.040(b). Should Plaintiff want to post a large sign, Plaintiffs need only
                                                                                    18   obtain a permit or a variance.
                                                                                    19             Plaintiffs rely on City of Ladue for the proposition that “[t]here is no ample
                                                                                    20   alternative to readable signs posted at a location associated with the speakers’
                                                                                    21   business posted in a timely fashion.” 27 In City of Laude, the United States
                                                                                    22   Supreme Court determined that an ordinance prohibiting homeowners from
                                                                                    23   posting residential signs was unconstitutional because it determined, in part,
                                                                                    24   telephone calls, letters, newspaper advertisements, etc., were not “adequate
                                                                                    25   substitutes” for displaying a sign in one’s yard, a relatively inexpensive way of
                                                                                    26   communicating with one’s neighbors. 512 U.S. at 45, 56-58. Unlike in City of
                                                                                    27
                                                                                    28   27
                                                                                              Mot., at 16.                           19
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 25 of 32 Page ID #:229



                                                                                     1   Laude where the ordinance essentially foreclosed an entire medium of speech—
                                                                                     2   lawn signs—the Code merely restricts the size and quantity of signs, but does not
                                                                                     3   entirely prohibit the use of signs.
                                                                                     4             Second, unlike in City of Laude where the Court noted the importance of a
                                                                                     5   sign’s location, which may provide the intended audience with information about
                                                                                     6   the speaker to the audience (i.e., the reaction to a sign about the war on a veteran’s
                                                                                     7   lawn vs. on a 10-year-old’s bedroom window), here, an oversize sign does not
                                                                                     8   provide any additional information about the speaker to the intended audience than
                                                                                     9   an exempt sign. The Code does not preclude Plaintiffs from posting the exact
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   same sign as the one at issue, so long as it conforms to the size requirements or a
                                                                                    11   permit or variance is obtained.
                                            2049 Cent ury Park East, Suite 3550




                                                                                                   Third, unlike the insufficient alternatives to lawn signs in City of Laude—
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   namely telephone calls, letters, newspaper advertisements, etc.—here, an exempt
                                                                                    14   sign reaches the same audience in the same manner as an oversize sign. Indeed,
                                                                                    15   the exempted signs are seen by the same people, can be posted in the same manner,
                                                                                    16   and can display the same communicative content as a larger sign. Thus, City of
                                                                                    17   Laude is distinguishable from the present case as alternative avenues of
                                                                                    18   communication exist.
                                                                                    19                      2.   The Code is Not a Prior Restraint on Speech.
                                                                                    20             Plaintiffs baldly contend that the Code is “an unlawful prior restraint.”28 To
                                                                                    21   support this contention, Plaintiffs merely regurgitate prior restraint principles with
                                                                                    22   no argument or analysis as to how or why the sign ordinance is purportedly a prior
                                                                                    23   restraint. Nevertheless, the sign ordinance is not an unlawful prior restraint on
                                                                                    24   speech.
                                                                                    25             “The term prior restraint is used ‘to describe administrative and judicial
                                                                                    26   orders forbidding certain communications when issued in advance of the time that
                                                                                    27
                                                                                    28   28
                                                                                              Mot., at 2.                            20
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 26 of 32 Page ID #:230



                                                                                     1   such communications are to occur.’” Alexander v. United States, 509 U.S. 544,
                                                                                     2   550 (1993) (citation omitted).             Prior restraints are subject to strict scrutiny.
                                                                                     3   Twitter, Inc., 263 F. Supp. 3d at 810.
                                                                                     4             Unlike the sign ordinance, in licensing and permitting scenarios, courts have
                                                                                     5   identified two schemes of prior restraints that are routinely found to be
                                                                                     6   unconstitutional. The first scheme is one that “places ‘unbridled discretion in the
                                                                                     7   hands of a government official or agency constitutes a prior restraint and may
                                                                                     8   result in censorship.’” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225 (1990),
                                                                                     9   holding modified by City of Littleton, Colo. v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   (2004) (citation omitted). The second scheme is “a prior restraint that fails to place
                                                                                    11   limits on the time within which the decision maker must issue the license.” Id.
                                            2049 Cent ury Park East, Suite 3550




                                                                                                   Here, the requirement to obtain a permit or variance for larger signs does not
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   fall under either unconstitutional scheme. First, the Code permit requirement does
                                                                                    14   not give City employees the discretion to grant or deny applications based on the
                                                                                    15   content of the proposed sign. See Code § 153.210.260 (stating that a sign permit
                                                                                    16   will be approved if it is in conformance with the Code). Instead, the Code only
                                                                                    17   requires the City to ensure that the proposed sign conforms to the size, location,
                                                                                    18   and number of signs prescribed in Code § 153.170.                 Id. 29 Second, the Code
                                                                                    19   provides that a determination on a temporary sign permit will be completed within
                                                                                    20   21 days of submission and within 63 days for a permanent sign permit. Code §
                                                                                    21   153.210.260(A)-(B). Notably, these approvals are typically completed at the time
                                                                                    22   of application. Additionally, notice of the City’s determination to approve or deny
                                                                                    23   a permit is mailed to the applicant within two business days of the determination.
                                                                                    24   Code § 153.210.265(A). Accordingly, the Code’s requirement that a permit must
                                                                                    25   be obtained for oversize signs is not an improper prior restraint on speech.
                                                                                    26                    3.      Alleged “Rampant” Code Violations Are Not Supported
                                                                                                                  and Irrelevant to the Constitutional Analysis.
                                                                                    27
                                                                                    28   29
                                                                                              See also B. Martinez Decl., at ¶11.        21
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 27 of 32 Page ID #:231



                                                                                     1          Plaintiffs claim that the Code sign provisions are unconstitutional because
                                                                                     2   enforcement of the sign ordinance is “lax” or “largely non-existent” as “violations
                                                                                     3   of the Code are rampant.”30 Mr. Ehlers’ declaration in support of this contention
                                                                                     4   identifies signs that he “observed” or “was aware of” that “did not appear to
                                                                                     5   conform to the sign ordinance” around the City.31
                                                                                     6          Due to limited resources, the City employs only three code enforcement
                                                                                     7   officers for its Community Enhancement Division.32 As a result, the Community
                                                                                     8   Enhancement Division relies upon citizens to complain of or report violations.33
                                                                                     9   Citizens may report potential violations online through the City’s website, or by
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   otherwise contacting City officials or staff.34 Once the City learns of a potential
                                                                                    11   violation, its code enforcement officers investigate and recommend fines for Code
                                            2049 Cent ury Park East, Suite 3550




                                                                                         violations. 35 A Code Enforcement Officer assigned to the potential violation
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   conducts an initial investigation by reviewing the report, determining whether a
                                                                                    14   permit or variance was obtained for the reported sign, opening a case, and
                                                                                    15   physically visiting the site of the potential violation.36
                                                                                    16          At bottom, the mere fact that others may defy the sign provisions like
                                                                                    17   Plaintiffs, does not make the sign provisions unconstitutional. Nonetheless, when
                                                                                    18   Plaintiffs' counsel informed the City that she was aware of signs that violated that
                                                                                    19   sign ordinance, the City requested that she identify those signs so the ordinance
                                                                                    20   could be enforced, but she refused.37 Only upon the filing of this Motion did the
                                                                                    21   City become aware of the purported violations cited by Plaintiffs, at which time the
                                                                                    22   City’s Community Enhancement Division investigated and issued Notices of
                                                                                    23
                                                                                         30
                                                                                            Mot., at 4-5.
                                                                                    24   31
                                                                                            See Declaration of Robert Ehlers in Support of Preliminary Injunction (“Ehlers Decl.”), at ¶23
                                                                                         (Dkt #13).
                                                                                    25   32
                                                                                            Declaration of Jose Martinez, at ¶6 (“J. Martinez Decl.”).
                                                                                         33
                                                                                            J. Martinez Decl., at ¶7.
                                                                                    26   34
                                                                                            J. Martinez Decl., at ¶¶5, 8.
                                                                                         35
                                                                                            J. Martinez Decl., at ¶9.
                                                                                    27   36
                                                                                            J. Martinez Decl., at ¶10.
                                                                                         37
                                                                                            See Declaration of Carol Sobel in Support of Preliminary Injunction, Ex. 20 at pg. 7 and fn. 14
                                                                                    28   (Dkt #12-2).                                     22
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 28 of 32 Page ID #:232



                                                                                     1   Violation (if appropriate) for all potential violations.38
                                                                                     2             Plaintiffs fail to provide any evidence that the City only enforces the Code’s
                                                                                     3   sign provisions based on the content of the sign. In fact, the evidence shows
                                                                                     4   otherwise.39 The Community Enhancement Division investigates and prosecutes
                                                                                     5   violations of the Code’s sign provisions regardless of the content of the sign.40
                                                                                     6   Non-conforming non-political signs are routinely cited for violating the sign
                                                                                     7   provisions. For example, the Appendix of Exhibits includes numerous examples of
                                                                                     8   signs for which the Community Enhancement Division has issued citations,
                                                                                     9   including to all types of non-conforming signs, from those advertising music
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   concerts and electronic recycling, to signs stating “NOW HIRING” and
                                                                                    11   “HALLOWEEN.”41 A simple review of the cases investigated, notified, and cited
                                            2049 Cent ury Park East, Suite 3550




                                                                                         disproves Plaintiffs’ contention that the Code is unconstitutional based on the
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   City’s enforcement efforts. Cf. Freeman v. City of Santa Ana, 68 F.3d 1180, 1188
                                                                                    14   (9th Cir. 1995), as amended on denial of reh’g and reh’g en banc (Dec. 29, 1995)
                                                                                    15   (noting that in an Equal Protection situation, “[s]elective enforcement of valid
                                                                                    16   laws, without more, does not make the [City’s] action irrational”).
                                                                                    17                    4.     The Fee to Obtain a Sign Permit is Not an Unconstitutional
                                                                                                                 Tax.
                                                                                    18
                                                                                                   Generally, the government cannot profit by imposing licensing or permit
                                                                                    19
                                                                                         fees on the exercise of a First Amendment right. Murdock v. Pennsylvania, 319
                                                                                    20
                                                                                         U.S. 105, 113–14 (1943). Only fees that cover the administrative costs of the
                                                                                    21
                                                                                         permit or license are permissible. E. Conn. Citizens Action Grp. v. Powers, 723
                                                                                    22
                                                                                         F.2d 1050, 1056 (2d Cir.1983). Courts, however, have routinely found that permit
                                                                                    23
                                                                                         fees are constitutional when the fee is related to regulating the permitted activity.
                                                                                    24
                                                                                         See, e.g., Baldwin v. Redwood City, 540 F.2d 1360, 1372 (9th Cir. 1976) (“In some
                                                                                    25

                                                                                    26
                                                                                         38
                                                                                              See J. Martinez Decl., at ¶¶14-40; App Exs. 5-11.
                                                                                    27   39
                                                                                              See J. Martinez Decl., at ¶¶41-42.
                                                                                         40
                                                                                              See J. Martinez Decl., at ¶41.
                                                                                    28   41
                                                                                              See J. Martinez Decl., at ¶42; App Exs. 12-27.23
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 29 of 32 Page ID #:233



                                                                                     1   circumstances a city may both require a permit for activity involving free
                                                                                     2   expression without violating the First Amendment and also collect fees that fairly
                                                                                     3   reflect costs incurred by the city in connection with such activity.” (footnotes
                                                                                     4   omitted)); Cox v. State of New Hampshire, 312 U.S. 569, 577 (1941) (upholding
                                                                                     5   statute requiring that before a parade could be held on public streets, marchers
                                                                                     6   needed to secure a license and to prepay fees of no more than $300 a day);
                                                                                     7   Stonewall Union v. City of Columbus, 931 F.2d 1130, 1137 (6th Cir. 1991)
                                                                                     8   (upholding ordinance that required applicants to pay an $85 fee for a parade
                                                                                     9   permit).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10          Plaintiffs contend that the $21 fee to obtain a sign permit is unrelated to the
                                                                                    11   cost of processing the application and thus unconstitutional. Plaintiffs offer no
                                            2049 Cent ury Park East, Suite 3550




                                                                                         reasoning or analysis to support their contention. In truth, the permit fee is directly
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   related to processing the permit application and administering the permit.42 The
                                                                                    14   application must be submitted to the City’s Planning Division.43 An application
                                                                                    15   for a temporary sign permit is reviewed by any of the following: the City Planner,
                                                                                    16   his or her associate planner, or one of the two planning technicians.44 Additionally,
                                                                                    17   the Planning Division, which employs 3 code enforcement officers, enforces
                                                                                    18   compliance with the Code for violations of the sign ordinances.45 Accordingly, the
                                                                                    19   $21 permit fee is reasonable based on the staff and resources necessary to process
                                                                                    20   and enforce the permit requirements.
                                                                                    21          Moreover, the $21 permit application fee is significantly different than the
                                                                                    22   fees imposed in the case law relied on by Plaintiffs. Indeed, unlike in Baldwin,
                                                                                    23   540 F.2d at 1371, where the Court invalidated a $1 fee imposed for checking 500
                                                                                    24   posters of identical size because it had no bearing on the relationship to the cost of
                                                                                    25
                                                                                         42
                                                                                            See B. Martinez Decl., at ¶12 (“The $21 administrative fee represents our best good faith
                                                                                    26   estimate of the costs associated with processing the permit application. It is not intended to
                                                                                         generate revenue for the City.”).
                                                                                    27   43
                                                                                            See B. Martinez Decl., at ¶10.
                                                                                         44
                                                                                            See B. Martinez Decl., at ¶10.
                                                                                    28   45
                                                                                            See Garcia Decl., at ¶12.                  24
                                                                                                DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 30 of 32 Page ID #:234



                                                                                     1   inspection, here, the $21 fee per application is directly related to determining
                                                                                     2   whether a single temporary sign conforms to the standards of Code § 153.070.
                                                                                     3   Further, unlike in Murdock, 319 U.S. at 113-14, where the Court invalidated a fee
                                                                                     4   to obtain a license to solicit people to purchase goods because it was an improper
                                                                                     5   tax on carrying out interstate commerce and improperly restricted religious
                                                                                     6   activities, here, the permit fee does not burden a right to engage in interstate
                                                                                     7   commerce or foreclose a First Amendment right, as various sizes of signs are
                                                                                     8   exempt from any permit requirement and fee.          Here, the $21 fee is not an
                                                                                     9   unconstitutional tax because it is directly related to the cost of processing and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   enforcing the sign regulations and not part of a revenue raising scheme.
                                                                                    11         B.     Plaintiffs Fail to Demonstrate Irreparable Harm.
                                            2049 Cent ury Park East, Suite 3550




                                                                                               A party seeking a preliminary injunction must show more than the
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   “possibility” of irreparable injury; a showing that irreparable injury is “likely” in
                                                                                    14   the absence of preliminary relief is required. Winter, 555 U.S. at 22. Indeed, it is
                                                                                    15   not sufficient that a claimed harm may be irreparable, but it must also be imminent.
                                                                                    16   Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).
                                                                                    17   Additionally, “a plaintiff must demonstrate immediate threatened injury as a
                                                                                    18   prerequisite to preliminary injunctive relief,” rather than merely allege imminent
                                                                                    19   harm. Id. (emphasis in original).
                                                                                    20         Plaintiffs merely allege that they will suffer irreparable injury, void of any
                                                                                    21   analysis. Thus, Plaintiffs fail to demonstrate that they will suffer irreparable harm
                                                                                    22   if an injunction is not granted.
                                                                                    23         In truth, enjoining enforcement of Code § 153.170.040 will likely cause
                                                                                    24   Plaintiffs irreparable injury. If an injunction is entered, Code § 153.170.040,
                                                                                    25   which enumerates the types and sizes of signs that may be displayed without
                                                                                    26   obtaining a permit, will effectively cease to exist and everyone will have to apply
                                                                                    27   for a permit or variance before displaying any sign. This will harm both Plaintiffs
                                                                                    28   and the City. Plaintiffs will suffer irreparable harm because they will not be able
                                                                                                                                  25
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 31 of 32 Page ID #:235



                                                                                     1   to display smaller signs that “communicate [their] views to the public from the
                                                                                     2   property” without first obtaining a permit.46 The City will suffer irreparable injury
                                                                                     3   because the intent and purpose of the sign provisions to “[a]llow the
                                                                                     4   communication of information for commercial and noncommercial purposes” and
                                                                                     5   to “[r]espect and protect the right of free speech by sign display” will not be met if
                                                                                     6   the City is enjoined from enforcing Code § 153.170.040. See Code § 153.170.010.
                                                                                     7   Similarly, the City’s safety and aesthetic interests will no longer be satisfied if a
                                                                                     8   permit is required for every size sign.
                                                                                     9             Additionally, the City will suffer irreparable injury if no signs are exempt
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   from the permit requirement and every citizen seeking to display a sign will have
                                                                                    11   to apply for a permit to display. Accordingly, entering an injunction to eliminate
                                            2049 Cent ury Park East, Suite 3550




                                                                                         any exempt signs from being posted in the City without first obtaining a permit or
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   variance will cause injury to both Plaintiffs and the City.
                                                                                    14             C.     The Balance of Hardship Tips in the City’s Favor.
                                                                                    15             Plaintiffs will not suffer any hardship if the Code remains in effect.
                                                                                    16   Plaintiffs are free to post any sign with any content so long as each sign conforms
                                                                                    17   with the size and location requirements of Code § 153.170.040. Or, Plaintiffs can
                                                                                    18   seek a permit or variance to post oversize signs. On the other hand, the City will
                                                                                    19   suffer significant hardship if the preliminary injunction is granted and Code §
                                                                                    20   153.170.040 is no longer enforceable.
                                                                                    21             For the reasons stated above, if the City is unable to enforce Code §
                                                                                    22   153.170.040, the remaining sign provisions would provide that a permit or
                                                                                    23   variance will be required prior to displaying any sign, regardless of the size.
                                                                                    24   Accordingly, the balance of hardship tips heavily in the City’s favor.
                                                                                    25             D.     Public Interest Favors Reasonable Regulation of the Size,
                                                                                                          Location, and Non-Communicative Nature of Signs.
                                                                                    26
                                                                                                   Public interest generally favors maintaining First Amendment freedoms.
                                                                                    27
                                                                                    28   46
                                                                                              Ehlers Decl., at ¶39 (Dkt. #13).       26
                                                                                                   DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                         CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 23 Filed 01/21/20 Page 32 of 32 Page ID #:236



                                                                                     1   Granting Plaintiffs’ requested relief will actually unnecessarily restrict those
                                                                                     2   freedoms and may render the Code sign provisions unconstitutional. Citizens will
                                                                                     3   lose the ability to display a sign without obtaining a permit or variance.
                                                                                     4   Unnecessarily requiring a permit for every size sign may preclude “spontaneous
                                                                                     5   speech”—the very thing Plaintiffs seek to protect. Indeed, the Code does not
                                                                                     6   preclude an individual from posting a sign with the content of their choice; it
                                                                                     7   merely regulates oversize signs, which can be driving distractions, and/or safety
                                                                                     8   hazards if they are not properly affixed to a building or fence. Accordingly, public
                                                                                     9   interest favors maintaining the First Amendment freedoms secured by Code §
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   153.170.040.
                                                                                    11   V.    CONCLUSION.
                                            2049 Cent ury Park East, Suite 3550




                                                                                               Based on the foregoing, the City respectfully requests that this Court deny
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   Plaintiffs’ Motion in its entirety.     Should this Court disagree and issue an
                                                                                    14   injunction, the City requests that a substantial bond be required.
                                                                                    15   Dated: January 21, 2020                   BROWNSTEIN HYATT FARBER
                                                                                                                                   SCHRECK, LLP
                                                                                    16                                             EMILY L. DYER
                                                                                    17

                                                                                    18                                             By: /s/ Mitchell J. Langberg
                                                                                                                                      MITCHELL J. LANGBERG
                                                                                    19                                                Attorneys for Defendant
                                                                                                                                      CITY OF BALDWIN PARK
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27
                                                                                    28
                                                                                                                                   27
                                                                                               DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
